DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,9-11,13-14,16, 20-22, 24 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0039586 to Barker et al. (Barker) in view of US 2012/0022454 to Wall et al. (Wall).
Barker teaches:
Claim 1: An apparatus (701, Fig 7A), comprising: a sleeve (702, Fig. 7C), and the sleeve including: a first port (where lead 762a extending through, Fig. 7C) extending between the first end of the sleeve and the second end of the sleeve, the first port having an inlet and an outlet (where lead 762a inserting into 
Claim 2: A flange (distal to where hub 720 is, Fig. 7A) surrounding at least a portion of a perimeter around the second end of the sleeve. 
Claim 9: An apparatus (701, Fig. 7A), comprising: a sleeve (702, Fig. 7B) sized to reside within the interior surface of the lumen, the sleeve including: a first end having at least two inlets (two outlets for leads 762a, 762b to inserting in, Fig. 7C); and a second end having at least two outlets (where the leads 762a, 762b exiting out). 
Claim 10: A flange (distal to where hub 720 is, Fig. 7A) disposed around the first end of the sleeve, wherein a portion of the flange is engageable with an annulus of the inlet of the lumen (Fig. 7A). 
Claim 11: The sleeve (702, Fig. 7B) comprises a tube-shaped structure.
 Claim 13: A sleeve (702, Fig. 7B), the sleeve includes: a first channel extending down a lengthwise direction of the sleeve, the first channel having an inlet and an outlet; and a second channel extending down the lengthwise direction of the sleeve, the second channel having an inlet and an outlet (Fig. 7C shows two channels for leads 762a and 762b extending through). 
Claim 14: The first channel and the second channel (Fig. 7C show two channels spaced apart for leads 762a and 762b to extending through) are 
Claim 20: At least a portion of at least one of the first channel or the second channel is circular (Fig. 7C). 
Claim 21: At least a portion of the first channel and the second channel are parallel (Fig. 7C). 
Claim 22: A first channel extends between a first inlet of the at least two inlets and a first outlet of the at least two outlets; and a second channel extends between a second inlet of the at least two inlets and a second outlet of the at least two outlets (Channels as shown in Fig. 7C). 
Claim 26: The first channel configured to receive a first lead and the second channel configured to receive a second lead (Fig. 7C, 762a, 762b). 
Claim 27: At least one of: a centerpoint of the inlet of the first port and a centerpoint of the inlet of the second port are aligned along a centerline of the sleeve; or a centerpoint of the outlet of the first port and a centerpoint of the outlet of the second port are aligned along the centerline of the sleeve (Fig. 7C and Fig. 7D).
Barker fails to teach:
Claim 1: A needle having a first end and a second end opposite the first end of the needle, the needle including a lumen extending within an interior of the needle between the first end and the second end, and the lumen having an interior surface. 

Claim 13: A needle, comprising: an elongated tube including an inlet, an outlet, and an interior surface extending between the inlet and the outlet. 
Claim 24: The second end of the sleeve includes a substantially similar profile as the second end of the needle.
Wall teaches:
Claim 1: An introducer sheath/needle has a sharp tip (12, Fig. 1, para. 0021) having a first end and a second end (14, 16, Fig. 1) opposite the first end of the needle, the introducer sheath/needle including a lumen (18, Fig. 1) extending within an interior of the needle between the first and second end, and the lumen (18, Fig. 1) having an interior surface. 
Claim 9: An introducer sheath/needle (12, Fig. 1) including a lumen (18, Fig. 1), the lumen having: an inlet; an outlet (where leads 762a, 762b inserting in and exiting out); and an interior surface extending between the inlet and the outlet (Fig. 7C). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to employ the introducer sheath as taught by Wall into Barker in order to enhance introducing the sleeve of Barker into the body for delivering the leads. Regarding the limitation of the two outlets reside within the outlet of the needle, the modified Barker would have the sleeve of Barker inserting into the introducer sheath of Wall before extending through the distal end of the introducer sheath would read on this limitation. 
.
Allowable Subject Matter
Claims 3, 6-7, 17, 23, 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 3, the prior art fails to disclose the distance between a Application/Control Number: 15/702,111 Page 7 Art Unit: 3771 centerline of the first and second port at one end of the sleeve is greater than a distance of a centerline of the first and second port at the other end of the sleeve. Claim 6, the prior art fails to disclose the first port curves in one direction at the first end of the sleeve, and the second port curves in another direction at the first end of the sleeve. Claims 7 and 23, the prior art fails to disclose one of the first and the second ports/channels curves towards a sidewall of the sleeve. Claim 17, the prior art fails to disclose, the outlet of the first channel flares in one direction, the outlet of the second channel flares in another direction. Claim 25, the prior art fails to disclose, the first channel flares in one direction and the second channel flares in another direction.
Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. The applicant argued that it is not obvious for Barker to use the introducer sheath as taught by Hall for introducing the device of Barker into the body prevents multiple punctures of the skin for finding the area of interest or need to reinsert the device into the body, and it also prevents skin bacteria being carried into the vessel as devices are advanced and withdrawn.  This is lack in Barker.  Therefore, it would be obvious for one of ordinary skill in the art to use an introducer sheath to enhance introducing the device of Barker into the body to prevent mishaps as stated above.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.